COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 DAVID JONES AND LINDA JONES,                     §               No. 08-14-00217-CV

                       Appellant,                 §                  Appeal from the

 v.                                               §                143rd District Court

 TRANSPECOS BANK,                                 §             of Reeves County, Texas

                        Appellee.                 §             (TC# 13-10-20505-CVR)

                                               §
                                             ORDER

       The Court has reviewed Appellee’s objections to Appellants’ docketing statement.

Because Appellee requests that the Court act on the objections and order Appellants to amend

the docketing statement, we have construed the objections as a motion. The purpose of the

docketing statement is to provide the appellate court with basic information about an appeal

before the record is filed. The statements made in Appellants’ docketing statement related to

jurisdiction, the type of relief sought in the appeal, and the nature and finality of the trial court’s

judgment are not determinative of these issues. Accordingly, the Court overrules Appellee’s

objections and denies its request for the Court to order Appellants to amend the docketing

statement.

       IT IS SO ORDERED this 20th day of August, 2014.

                                                       PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.